Citation Nr: 0022562	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-03 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the right shoulder.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for right hip bursitis.

5.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for bilateral hearing loss.

6.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for bilateral patellofemoral arthritis.

7.  Entitlement to a compensable evaluation for service-
connected gout.  

8.  Entitlement to a compensable evaluation for service-
connected umbilical hernia.

9.  Entitlement to an evaluation in excess of 10 percent for 
service-connected ankylosing spondylitis, osteoarthritis and 
disc disease of the thoracic and lumbar spines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1983.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  At that time the RO established service 
connection and assigned a 10 percent disability evaluation 
for residuals of a left wrist fracture, effective 
April 21, 1997.  The RO also denied increased evaluations for 
ankylosing spondylitis, osteoarthritis and degenerative disc 
disease of the thoracic and lumbar spines, out and umbilical 
hernia.  The RO denied reopening the veteran's claims of 
entitlement o service connection for hearing loss and 
patellofemoral arthritis, and denied service connection for 
residuals of a right shoulder injury, varicose veins, 
hemorrhoids and right hip bursitis.  The veteran submitted a 
notice of disagreement with respect to those issues and also 
raised the matter of entitlement to service connection for 
hypertension.  Initially, the veteran requested a personal 
hearing; however, in his Form 9, received in February 1999, 
he withdrew that request.  See 38 C.F.R. §§ 20.702(e), 
20.704(e) (1999).

Since the February 1999 statement of the case, the veteran 
has submitted additional evidence in the form of private 
medical records and copies of service medical records in 
support of his claims.  He has waived his right to have that 
evidence initially considered by the RO.  See 
38 C.F.R. § 20.1304(c) (1999).

The issue of entitlement to a compensable evaluation for 
service-connected gout will be discussed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  The veteran currently has degenerative joint disease of 
the right shoulder that is related to an injury in active 
service.

2.  There is no competent evidence of record relating 
currently diagnosed varicose veins to the veteran's period of 
service.

3.  There is no competent evidence of record relating 
currently diagnosed hemorrhoids to the veteran's period of 
service.

4.  There is no competent evidence of record relating 
currently diagnosed right hip bursitis to the veteran's 
period of service.

5.  In a rating decision dated in September 1984, the RO 
denied service connection for bilateral hearing loss and 
properly notified the veteran of that determination; he did 
not appeal.

6.  The evidence submitted subsequent to the September 1984 
RO decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

7.  In a rating decision dated in October 1987, the RO denied 
service connection for bilateral patellofemoral arthritis.

8.  The evidence submitted subsequent to the October 1987 RO 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

9.  The veteran currently has bilateral knee arthritis that 
is related to injuries during the veteran's period of 
service.

10.  The competent and probative evidence of record shows the 
veteran's service-connected umbilical hernia to be currently 
asymptomatic.

11.  Ankylosing spondylitis, osteoarthritis and disc disease 
of the lumbar and thoracic spines is manifested by X-ray 
evidence of degenerative changes without objective evidence 
of limitation of motion, neurologic impairment or functional 
loss.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right shoulder was 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection for 
varicose veins is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The claim of entitlement to service connection for 
hemorrhoids is not well grounded.  38 U.S.C.A. § 5107(a).

4.  The claim of entitlement to service connection for right 
hip bursitis is not well grounded.  38 U.S.C.A. § 5107(a).

5.  The September 1984 RO decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C. 
§ 4005(c) (1982); [38 U.S.C.A. § 7105(c) (West 1991)]; 
38 C.F.R. § 19.192 (1984) [38 C.F.R. § 1103 (1999)].

6.  No new and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

7.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
bilateral patellofemoral arthritis, initially denied in a 
decision dated in October 1987.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

8.  Bilateral patellofemoral arthritis was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

9.  The criteria for a compensable evaluation for service-
connected umbilical hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 7339 
(1999).

10.  The criteria for an evaluation in excess of 10 percent 
for service-connected ankylosing spondylitis, osteoarthritis 
and disc disease of the thoracic and lumbar spines have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records dated in August 1964 note that the veteran 
injured his right shoulder playing ball; physical examination 
was negative at that time.  A service medical record dated in 
September 1972 notes pain in the right hip.  Service records 
dated in 1974 also note complaints of right hip pain.  A 
February 1975 report of medical examination notes greater 
trochanteric bursitis in the right hip, treated with a 
steroid injection in January 1975 with improvement and 
without complications or sequelae.  In February and March 
1976, the veteran again complained of right hip pain.  The 
impression was bursitis.  A service medical record dated in 
June 1977 notes the veteran's complaints of right hip pain.  
X-rays were negative.

A service medical record dated in April 1978 notes that the 
veteran had experienced a significant threshold shift in his 
left ear, with a reading of 25-decibel loss at 4000 Hertz.  
The provisional diagnosis was sensorineural hearing loss.  
The impression after examination was mild sensorineural high 
frequency hearing loss bilaterally; noise exposure protection 
was prescribed.  A service record that appears to be dated in 
late 1978 notes trauma to the right knee one month earlier 
with remaining slight edema.  An aeromedical summary dated in 
May 1979 note that the veteran had been experiencing low back 
and hip pain since 1968 and that degenerative arthritis of 
the right hip was noted in 1973 by x-ray.

In June 1979 the veteran was treated for right shoulder pain.  
A service record dated in July 1979 notes mild left knee 
swelling secondary to ankylosing spondylitis.  Service 
medical entries dated in or around February 1980 reflect 
treatment for patellar effusion of the right knee.  A service 
medical record dated in July 1981 notes numbness to hearing 
in the right ear.  The veteran reported having been exposed 
to firecrackers exploding near his ear.  the impression was 
traumatic hearing loss in the right ear.  Audiometric testing 
revealed pure tone thresholds, in decibels, of -5 at 500, 
1,000 and 2000 Hertz in the right ear, and 45 at 4,000 in the 
right ear.  The left ear demonstrated zero at 500 and 1,000, 
-5 at 2,000 and 3,000, and 15 at 4,000.  Another series of 
audiometric data in July 1981 showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
40
LEFT
5
15
0
10
25

Service medical records generally include note of the 
veteran's parachute jumps and injuries to the ankles, back 
and the left wrist.  In January 1983 the veteran was 
diagnosed with radicular-like pain in the right hip.  

The report of medical history at discharge in July 1983 
retirement physical examination the veteran complained of 
hearing loss, arthritis and other bone deformity.  The 
veteran's July 1983 report examination at retirement includes 
notes of bilateral varicose veins, mild-to-moderate hearing 
loss and asymptomatic hemorrhoid tags.  Also noted was that 
the veteran lacked 15-degrees dorsiflexion and ulnar 
deviation  in the left wrist, otherwise described as 
asymptomatic.  

At the time of his initial claim in November 1983, the 
veteran reported problems with arthritis, a left wrist 
fracture, hyperuricemia, hearing loss and a hernia.  He made 
no mention of his knees or shoulder, or other disabilities.

In May 1984 the veteran reported for a VA examination.  He 
complained of a swollen right toe and a body rash.  The 
report of ears, nose and throat evaluation shows diagnoses of 
deafness and occasional tinnitus; audiometric testing was 
stated to show hearing acuity within normal limits using VA 
criteria.  Decibel losses at 500, 1,000, 2,000, 3,000 and 
4,000 Hertz were as follows:  5, 0, 5, 20 and 30 in the right 
ear and 10, 20, 10, 10 and 50 in the left ear.  Speech 
recognition ability was 100 percent in the right ear and 94 
percent in the left ear.  The orthopedic portion of the 
examination includes note of the veteran's ankylosing 
spondylitis and that he had been taking anti-inflammatories 
since service.  The veteran denied other joint involvement 
except for stating that he suffered some residual deformity 
and loss of extension and grip strength in his left 
wrist/hand, after his fracture.  The examiner noted a rather 
good range of back motion to approximately 80 percent of 
normal.  The examiner stated that such disease did not appear 
severe at that time.  Pertinent to the wrist the examiner 
noted osteoarthritis and a 50 percent loss of dorsi-
extension.  The x-ray report shows impressions of 
degenerative disk disease at discs L5 and S1 and appearance 
of the sacro-iliac joint and lower thoracic spine consistent 
with ankylosing spondylitis; and, in the left wrist, a 
previous healed Colles' fracture with degenerative changes at 
the ulnar radial joint and a deformity of the lunate bone and 
irregularity of the distal end of the articular surface of 
the radius.  

In a rating decision dated in September 1984, the RO 
established service connection for ankylosing spondylitis of 
the lumbosacral and dorsal spine, and assigned a 20 percent 
evaluation.  The RO also established service connection for 
gout, evaluated as zero percent disabling.  Those grants were 
made effective October 1983.  At that time the RO denied 
service connection for bilateral hearing loss based on such 
not being shown at the time of VA examination.  The RO 
notified the veteran of those determinations by letter dated 
in September 1984.  The veteran did not appeal.

In a rating action dated in June 1986, the RO reduced the 
evaluation assigned to ankylosing spondylitis of the 
lumbosacral and dorsal spine from 20 to 10 percent, effective 
September 1, 1986, and notified the veteran by letter dated 
in June 1986.  He appealed that reduction in benefits and 
raised additional service connection matters.  

In August 1987 the veteran appeared for VA fee-basis 
examination of the joints.  
X-rays of the knees showed deterioration of the articulation 
of both patellae with the femoral condyles.  The 
rheumatologist noted the veteran's repetitive in-service 
trauma from parachuting, with subsequent back pain and that 
the veteran had had an episode of ankle pain and swelling 
many years earlier, diagnosed as gout.  The veteran reported 
a recurrence of knee effusions, usually after activity such 
as bike riding, and he also reported crepitus.  The examiner 
noted nothing suggestive of radicular symptomatology from the 
spine.  Examination revealed that straight leg raising was 
negative.  The peripheral joints were described as normal 
except of an old fracture deformity of the left wrist.  In a 
follow-up report the examiner indicated that the veteran had 
disc disease at L5 and S1 and osteoarthritic changes in the 
thoracic spine.  The examiner stated that a good portion of 
the veteran's current back pain was due to arthritis and 
cited the fact that his pain was relieved by rest and not 
associated with morning stiffness.  The examiner also noted 
osteoarthritis of the knees and indicated such was not 
related to ankylosing spondylitis.

In a rating decision dated in October 1987, the RO denied 
service connection for bilateral patellofemoral 
osteoarthritis and for hypertension.  The RO established 
service connection and assigned a zero percent evaluation for 
an umbilical hernia, effective October 1, 1983.  The RO 
notified the veteran of those determinations by letter dated 
in November 1987.  He did not appeal.

In a final decision dated in February 1988, the Board denied 
an evaluation in excess of 10 percent for ankylosing 
spondylitis of the lumbosacral and dorsal spine.  

In April 1997, the veteran applied for increased ratings for 
his service-connected disabilities.  In May 1997 he clarified 
that he was seeking increases with respect to intervertebral 
disc syndrome, gout and a hernia, and further indicated that 
because of his disabilities he had been turned down for 
employment.  The veteran further requested to reopen his 
claims based on hearing loss and a knee disability.  In a 
statement received in November 1997, the veteran requested 
service connection for a left wrist fracture, a right 
shoulder injury, varicose veins, hemorrhoids and right hip 
bursitis.  He identified no pertinent treatment or specific 
arguments with respect to the new claims.

In November 1997, the veteran presented for a VA examination 
of the joints.  He complained of knee and low back pain.  The 
veteran reported that he had no thoracic spine problems at 
that time.  The report sets out findings pertinent to the 
abdomen, noting a well-healed incision distal to the 
umbilicus and a small ventral hernia, without rigidity, 
guarding or rebound.  Examination of the back revealed a full 
range of motion without tenderness and without objective 
signs of discomfort to straight leg raising.  The examiner 
noted normal motion of the neck, spine and major joints.  The 
veteran was able to bend to within 10 centimeters of the 
floor.  The diagnoses were a history of ankylosing 
spondylitis, asymptomatic at that time; lumbosacral pain 
secondary to ankylosing spondylitis; and a history of gout 
with bilateral knee involvement.  The examiner commented that 
the veteran's ventral hernia was asymptotic at that time.  An 
addendum notes that uric acid testing was normal and that it 
is possible to have both gout and osteoarthritis; however, 
the VA examination reported not having the claims file and 
thus being unable to identify specific manifestations of gout 
of any joints.  It was recommended that Dr. F.C.'s records be 
obtained.  

In December 1997, the RO received records of private medical 
treatment from F.C., M.D., dated from January 1996 to March 
1997.  Such reflect treatment of the knees, to include right 
knee arthroscopy and partial medial and lateral 
meniscectomies in 1996 and arthroplasty in 1997.  Also 
received in December 1997 are records from The Memorial 
Hospital reflecting treatment in October 1985 for an 
umbilical hernia.  

In a letter dated in March 1999, F.C., M.D., noted treatment 
of the veteran for bilateral knee problems since February 
1996, and further noted review of service medical records 
showing that the veteran was a paratrooper and had problems 
with his knees during service that required medical 
treatment.  Dr. F.C. stated it was more probable than not 
that the veteran's degenerative arthritis of the knees was 
attributable to injuries sustained while a paratrooper in the 
military between 1963 and 1983.

In a statement dated in July 1999, Dr. F.C. stated that the 
veteran had right shoulder degenerative arthritis that was, 
in all likelihood, service-connected.  Dr. F.C. specifically 
stated that "[b]ecause of the severity of the degenerative 
changes one knows that it has to have started at least twenty 
to twenty-five years ago."  In an attached record Dr. C.F. 
notes that the veteran injured his shoulder in 1964 while in 
service.

Pertinent Laws and Regulations-Service Connection
Service connection, generally

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  See Niemiec v. 
West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) 
(the Court found the veteran's claim not well grounded where 
there was no medical evidence of a chronic psychiatric 
disorder manifested in service, and where there was no 
medical evidence linking a diagnosed post-service psychiatric 
disorder to service); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999); Wade v. West, 11 Vet. App. 302 (1998); Boyer 
v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. 
App. 142 (1999).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has 
repeatedly held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Analysis-Residuals of injury to the right shoulder

Service medical records document injury to the right 
shoulder, although no discharge diagnoses pertinent to the 
right shoulder are shown.  The Board also notes that the 
veteran did not claim entitlement to benefits based on 
shoulder problems in connection with his original service 
connection claim, or for many years thereafter.  However, Dr. 
F.C. has reported review of the veteran's service records and 
has noted the progression and severity of the veteran's right 
shoulder arthritis.  Dr. F.C. has concluded that "in all 
likelihood" the veteran's right shoulder arthritis is 
related to service.

Clearly, there is a current diagnosis of right shoulder 
arthritis, and, such has been related by a medical 
professional to the veteran's period of service.  As such the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  Moreover, 
the evidentiary record is absent any opinion in refutation of 
Dr. F.C.'s conclusion and service records in fact document a 
right shoulder injury and shoulder complaints.  As such, the 
evidence supports a grant of service connection for 
degenerative arthritis of the right shoulder.

Analysis-Varicose Veins, Hemorrhoids, Right Hip Bursitis

After review of the entire evidentiary record the Board finds 
the veteran's claims of entitlement to service connection for 
varicose veins, hemorrhoids and right hip bursitis not well 
grounded.  The Board does not dispute that there are in-
service findings and diagnoses pertinent to these 
disabilities.  In fact service medical records do show 
repeated complaints of right hip pain and treatment for an 
incidence of hemorrhoids.  However, as stated above, a claim 
for service-connection for a disability must be accompanied 
by medical evidence, which establishes that the claimant 
currently has the claimed disability.

There is no competent post-service evidence showing that the 
veteran currently has any of these claimed disabilities and 
that such are related to service.  Nor is this case analogous 
to Hampton v. Gober, 10 Vet. App. 481 (1997), wherein the 
Court found that as the veteran filed a claim within a month 
of discharge from active service and medical reports relating 
to his separation make reference to his claimed condition(s), 
the in-service medical evidence satisfied the Caluza criteria 
even where no disability was diagnosed at the time of post-
service examination.  Cf. also Adams v. West, No. 99-575 
(U.S. Vet. App. May 1, 2000) (holding that a claim was well 
grounded where the veteran had filed a claim prior to 
discharge from service and there was current evidence of the 
claimed disability).

Here, the veteran did not file a claim for VA compensation 
benefits based on hemorrhoids, varicose veins or right hip 
disability until many years after service and has neither 
submitted nor identified evidence that he currently has such 
disabilities.

Absent proof of a present disability there can be no valid 
claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  As such the 
veteran's claims of entitlement to service connection for 
varicose veins, hemorrhoids and a right hip disorder must be 
denied.

Analysis-Bilateral Hearing Loss

The Board notes that for the purpose of applying VA 
regulations, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

Although service medical records note a change in hearing, as 
well as an incident where a firecracker was set off next to 
the veteran's ear, the post-service medical evidence prior to 
October 1984 fails to reveal a hearing loss disability as 
defined by VA regulations.  Thus, in September 1984 the RO 
denied service connection for bilateral hearing loss based on 
the lack of a manifested hearing loss disability that was 
causally related to the veteran's service.  The RO notified 
the veteran of that determination but he failed to appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).  As such, 
that decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991) (formerly 38 U.S.C. § 4005(c) (1982)); 38 C.F.R. 
§ 20.1103 (1999) (formerly 38 C.F.R. § 19.192 (1984)).

The Board has carefully reviewed the evidence received 
subsequent to the September 1984 decision.  To the extent 
that the veteran himself has submitted additional argument as 
to a service-incurred hearing loss, he has previously offered 
the same argument.  His recounting is not new.  Godwin v. 
Derwinski, 1 Vet. App. 419, 424 (1991).  If the evidence is 
found not to be "new," the analysis ends there; its 
materiality is not relevant.  Smith v. West, 12 Vet. App. 312 
(1999).  

A review of the additional medical evidence does include 
competent medical evidence not previously considered by VA.  
To the extent that such pertains to disabilities other than 
hearing loss it is clearly not material.  In fact, a review 
of the additionally received medical evidence fails to reveal 
any competent audiometric evidence of a hearing loss 
disability as defined for VA purposes under 
38 C.F.R. § 3.385.  As noted above, a claim for service-
connection for a disability must be accompanied by medical 
evidence which establishes that the claimant currently has 
the claimed disability.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Accordingly, as none of the newly received evidence 
demonstrates that the veteran currently has a hearing loss 
disability, such evidence is not material and not sufficient 
to reopen his claim.  38 C.F.R. § 3.156.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  No such 
evidence has been identified in the instant case.

Analysis-Bilateral Patellofemoral Arthritis

Subsequent to the RO's October 1987 final decision denying 
service connection for a bilateral knee disorder, the record 
contains a medical opinion from F.C., who cited review of the 
veteran's service medical records, and particularly noted his 
history of parachuting in service, causing the veteran to 
incur lower extremity and back injuries.  Dr. F.C. opined 
that it was more probable than not that the veteran's 
currently shown bilateral patellofemoral arthritis was 
related to such parachuting in service.  Clearly this 
evidence is new and material to the matter at hand.  As such, 
the veteran's claim is reopened.  38 C.F.R. § 3.156(a).  
Moreover, such statement is sufficient to well-ground the 
veteran's claim as it contains a competent opinion as to 
diagnosis and a competent nexus opinion relating such 
diagnosis to events in service.  38 U.S.C.A. § 5107(a).

The Board will thus discuss the veteran's case on the merits.  
Consistent with the facts as pointed out by Dr. F.C., the 
veteran did participate in many parachute jumps in service.  
Furthermore, service medical records document in-service knee 
complaints, as well as numerous complaints relevant to the 
back and lower extremities.  The veteran has provided a 
history of continued knee symptomatology, starting in service 
and continuing to date.  See Savage, supra.  The record 
contains no medical opinion in contradiction to that of Dr. 
F.C., relating current knee problems to service.  Nor does 
the record reflect any post-service injuries affecting the 
knees.  The Board has neither evidence in refutation of 
F.C.'s conclusion or evidence warranting VA to question 
either F.C.'s competency or the veteran's credibility.  
Accordingly, the evidence in this case supports the veteran's 
claim of entitlement to service connection for bilateral 
patellofemoral arthritis and the appeal is granted.  

Pertinent Laws and Regulations-Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Initial Matters

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, the veteran has alleged 
increased disability from his back and due to a hernia.  He 
has been examined in connection with such claims and there is 
no indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claims.  Thus, no further development is required in order to 
comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Analysis-Umbilical Hernia

The veteran's service-connected umbilical hernia is currently 
assigned a zero percent evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7339, pertaining to a ventral, post-operative 
hernia.  Under that code, a zero percent evaluation is 
assigned where there are post-operative, healed wounds 
without disability and the wearing of a support belt is not 
indicated.  A small hernia that is not well supported by a 
belt under ordinary conditions, or a healed ventral hernia, 
or post-operative wounds with weakening of the abdominal wall 
and indication for a supporting belt warrants assignment of a 
20 percent evaluation.  A 40 percent evaluation is warranted 
where there is evidence of a large hernia that is not well 
supported by a belt under ordinary conditions, and, where 
there is massive, persistent, severe diastasis of the recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall so as to 
be inoperable, a 100 percent evaluation is warranted.   

In this case the Board has carefully reviewed the competent 
medical evidence of record.  Such records reflect that the 
veteran last received treatment for a umbilical hernia in 
1985, over a decade ago.  Examination in November 1997 
revealed a well-healed incision distal to the umbilicus, and, 
a small ventral hernia.  The examiner specifically stated 
that the veteran's hernia was asymptomatic at that time.  
There is no competent evidence of record of a symptomatic 
hernia to warrant assignment of a compensable rating under 
Diagnostic Code 7339.  The evidence does not show that the 
veteran requires a belt, or that he experiences abdominal 
wall weakness.  Any current evidence of a hernia shows such 
to be small, and no competent physician has identified 
diastasis or any impairment of the muscular or fascial 
support of the abdominal wall.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  For instance, there 
is no evidence of symptomatic scarring or other functional 
impairment residual to the veteran's hernia.  See 38 C.F.R. 
§ 4.118 (1999).  As the evidence is not in relative 
equipoise, but rather preponderates against the veteran's 
claim, a compensable evaluation for a umbilical hernia is 
denied.  

Analysis-Ankylosing Spondylitis/Osteoarthritis and Disc 
Disease

The veteran is service-connected for disability of the 
thoracic and lumbar spine, currently assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293-
5010.  Thirty-eight C.F.R. § 4.27 (1999) provides that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated under the criteria for 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 provides that degenerative arthritis is to be rated on 
the basis of limitation of motion of the affected joint under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.  In the absence of 
limitation of motion, a 20 percent evaluation is provided 
where there is X-ray evidence of involvement of two or more 
major joints, or two of more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbations.

Although the veteran complained of pain on the most recent VA 
examination, the pain was not reported to occur on motion, 
and there was no other reported objective evidence of pain on 
motion of the lumbar or dorsal spine.  Thus, the veteran 
would not be entitled to separate 10 percent evaluations 
under Diagnostic Code 5003; see also 38 C.F.R. §§ 4.40, 4.45 
(1999).

Diagnostic Code 5293 pertains to intervertebral disc 
syndrome.  Under that code, a zero percent evaluation is 
applied to a post-operative, cured condition.  A 10 percent 
evaluation requires mild symptoms.  A 20 percent evaluation 
is for moderate symptoms and recurring attacks.  A 40 percent 
evaluation is applied for severe symptoms characterized by 
recurring attacks with intermittent relief.  A 60 evaluation 
is the maximum evaluation for this diagnostic code, requiring 
evidence of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.

Examination in November 1997 revealed a full range of back 
motion, both lumbar and thoracic, without tenderness or 
objective signs of discomfort to straight leg raising.  The 
examiner specifically noted the veteran's ankylosing 
spondylitis to be asymptomatic at that time.  There was no 
neurologic impairment such as is described under Diagnostic 
Code 5293.  Moreover, the veteran specifically denied having 
any current problems with his thoracic spine.  The examiner 
also specifically noted the absence of objective signs of 
discomfort to straight leg raising.  A review of the other 
evidence of record is consistent in noting back disability 
manifested by complaints of low back pain and X-ray evidence 
of degenerative joint disease.  The record does not reflect 
symptoms such as sciatica, or foot drop and does not 
otherwise identify more than mild disability characterized by 
pain.  Notably, the impression at the time of the 1997 VA 
examination was that the veteran had only a history of 
ankylosing spondylosis and that he was currently experiencing 
lumbosacral pain.  As such an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 is not warranted.

Here the Board notes that as the record contains no evidence 
of limitation of motion of the thoracic or lumbar spine, 
application of 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5292 
(1999) would not result in assignment of even a compensable 
evaluation.  Also, the Court, in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that where evaluation is based on limitation 
of motion, the question of whether pain and functional loss 
are additionally disabling must be considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, in this case, as 
stated, the competent medical evidence does not show 
objective manifestations of functional impairment upon which 
to assign an increase.

The Board also notes that pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1999).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury that would permit rating under several diagnostic 
codes.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  Here, the currently assigned rating is based on 
recognition of the veteran's degenerative disease with 
resulting lumbar spine pain.  As his thoracic spine is 
asymptomatic, by his own admission and as opined by competent 
medical personnel, a separate rating for disc disease or 
arthritis is not warranted at this time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation. 

In sum, the preponderance of the evidence shows that the 
veteran's degenerative disease of the lumbar and thoracic 
spines results in no more than lumbar pain productive of no 
more than mild disability.  A rating in excess of 10 percent 
is denied.



ORDER

Service connection for residuals of injury to the right 
shoulder is granted.

Service connection for varicose veins is denied.

Service connection for hemorrhoids is denied.

Service connection for right hip bursitis is denied.

No new and material evidence having been received to warrant 
reopening a claim of entitlement to service connection for 
bilateral hearing loss, that claim is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral 
patellofemoral arthritis is reopened; service connection for 
bilateral patellofemoral arthritis is granted.

A compensable evaluation for service-connected umbilical 
hernia is denied.

An evaluation in excess of 10 percent for service-connected 
ankylosing spondylitis, osteoarthritis and disc disease of 
the thoracic and lumbar spines is denied.



REMAND

In the decision herein above, the Board has granted service 
connection for bilateral patellofemoral syndrome.  Notably, 
at the time of VA examination in 1997, the examiner noted the 
veteran's history of gout with involvement of both knees and 
cited difficulty in determining the distinct symptoms from 
gout and osteoarthritis, and/or which joints were in fact 
involved.  That examiner recommended VA obtain private 
records from F.C. and consider such in connection with the 
veteran's disability.  Based on these facts the Board is of 
the opinion that further development, to include a 
contemporary VA examination, is required to determine the 
severity and extent of gout affecting the veteran.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for gout since 
service.  The RO should, in any case, 
ensure that all records of treatment for 
gout or other joint problems are 
associated with the claims file to 
include VA records and, with appropriate 
release, records of treatment from Dr. 
F.C. 

2.  The RO should schedule the veteran 
for VA examination to determine the 
joints affected by gout, if any, and the 
severity of manifestations therefrom.  
The claims folder should be made 
available to the examiner for review 
before the examination and any indicated 
testing should be accomplished.  

3.  The veteran is advised that when entitlement or 
continued entitlement to a VA benefit cannot be 
established or confirmed without a current VA 
examination or re-examination and a claimant, 
without good cause, fails to report for an 
examination scheduled in conjunction with a claim 
for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (1999).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to a compensable 
evaluation for gout.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



